Per curiam

The notice of appeal in this cause having been given February 14, 1894, and no record having been transmitted to this court, in September the respondents procured the superior court of King county to order its clerk to send up the original judgment roll and certain other papers. By inadvertence of the clerk of this court, the cause was placed on the calendar as though it was a cause at issue. The respondents moved orally on the day of the hearing for a dismissal of the appeal for want of any record except that which they had caused to be sent up. In such a case both the statute and the rules require that the respondent move upon a short record, and under rule 23 the notice of such motion must be ten days. No notice at all was given in this case, though a copy of a proposed motion was served.
The proper order will be that all of the original files of the superior court be returned thereto, and the cause stricken from the appearance docket of this court. Respondents will then be at liberty to make such motion as they see fit. So ordered.